UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             3/19/2020
 Beom Su Lee,

                                Plaintiff,
                                                              1:18-cv-03895 (PAE) (SDA)
                    -against-
                                                              ORDER
 Karaoke City et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The Court previously scheduled a telephone conference on Monday, March 30, 2020 at

12:00 p.m. EST. (See ECF No. 109.) The telephone conference shall go forward as previously

scheduled, but the Parties shall each separately call (888) 278-0268 (or (214) 765-0479) and enter

access code 6489745. This Order supersedes the calling instructions provided previously.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               March 19, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
